Title: To George Washington from Major General Israel Putnam, 13 August 1776
From: Putnam, Israel
To: Washington, George



Dear Ginrol
tusday Evning [13 August 1776] 8. a. clock

Aftor mr Balor cam to me with your ordor I immedatly went one bord all the roo galles and told them it was your Pesetive ordors that thay proced up the rivor with 2 fier Ships the 2 Rodisland Galles and thes 2 bult hear immedatly waied ancor and proced up the revor the oather 3 have not moved but now aply for 36 men which ware peraded by my quartors for 2 or 3 hours and then went thare way but I beleave thay nevor intend to go and I never intend to Plag my self any mor about them. I am Dear Sir your most obedant humbel Sarvant

Israel Putnam

